UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1795


KHARYN RAMSAY,

                 Plaintiff - Appellant,

           v.

SAWYER PROPERTY MANAGEMENT OF MARYLAND LLC; JEFFREY TAPPER,
Attorney-At-Law,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-02741-RDB)


Argued:   September 16, 2014                 Decided:   December 9, 2014


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished opinion.       Judge Keenan wrote the
opinion, in which Judge Wilkinson joined. Judge Gregory wrote a
separate opinion dissenting in part.


ARGUED: Max F. Brauer, LAW OFFICE OF E. DAVID HOSKINS, LLC,
Baltimore, Maryland, for Appellant.    James Edward Dickerman,
ECCLESTON & WOLF, PC, Hanover, Maryland; Donald A. Rea, SAUL
EWING LLP, Baltimore, Maryland, for Appellees.    ON BRIEF: E.
David Hoskins, THE LAW OFFICES OF E. DAVID HOSKINS, LLC,
Baltimore, Maryland, for Appellant.   Geoffrey M. Gamble, SAUL
EWING LLP, Baltimore, Maryland, for Appellee Sawyer Property
Management of Maryland LLC. Lauren E. Marini, ECCLESTON & WOLF,
PC, Hanover, Maryland, for Appellee Jeffrey Tapper, Attorney-at-
Law.


Unpublished opinions are not binding precedent in this circuit.




                                2
BARBARA MILANO KEENAN, Circuit Judge:

       Kharyn Ramsay appeals the district court’s dismissal of her

claims asserted under the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. §§ 1692 through 1692p.                      Ramsay alleged that

the    rental    agent   for   her       former    apartment       and   the    agent’s

attorney violated the FDCPA by placing certain language on two

court orders, thereby causing her to be confused regarding her

obligation to appear at court proceedings.                     The district court

dismissed Ramsay’s complaint, concluding under Federal Rule of

Civil    Procedure   12(b)(6)       that       Ramsay    had   failed     to    state   a

claim.    Upon our review, we hold that the rental agent was not a

“debt collector” bound by the requirements of the FDCPA, and

that    the   language   added      to    the    court    orders    by    the   agent’s

attorney was not “false, deceptive, or misleading” within the

meaning of the FDCPA.          We therefore affirm the district court’s

judgment.



                                           I.

       Ramsay was a tenant of certain residential property owned

by SRH Woodmoor LLC (Woodmoor).                   The property was managed by

defendant Sawyer Property Management of Maryland, LLC (Sawyer).

When    Ramsay   defaulted     on    her    rent    obligations,         Sawyer   later

obtained a judgment against Ramsay in Maryland state court in

the amount of $1,540.84.

                                           3
      Following      Ramsay’s    failure     to    pay   the    judgment     amount,

Sawyer     hired     defendant       Jeffrey      Tapper,      an   attorney     and

collection agent licensed by the state of Maryland, to collect

the   debt    from    Ramsay.        Pursuant      to    Maryland    state     court

procedures, Tapper served Ramsay with a “DC/CV 32” court order

signed by a Maryland district court judge, which order directed

Ramsay to appear in court for an oral examination regarding her

assets and property.         See Md. Rule § 3-633(b).

      After Ramsay failed to appear, Tapper obtained and served

on her a “DC/CV 33” order from the court requiring that she

appear in court for a show cause hearing.                   Because Ramsay did

not appear for the show cause hearing as ordered, the court

found her in contempt of court.                Ramsay later was arrested and

released on her own recognizance.

      On     the   portion      of   both      orders    completed     by     Tapper

requesting court action, Tapper had used an “ink stamp” to add

certain language (the stamped language).                 The stamped language,

which is at issue in this case, stated that:

      THIS COMMUNICATION IS FROM A DEBT COLLECTOR. IT IS AN
      ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED
      WILL BE USED FOR THAT PURPOSE.

      Ramsay argued in the district court: (1) that the stamped

language was deceptive, causing her to ignore both court orders,

see 15 U.S.C. § 1692e; and (2) that Sawyer improperly collected

debts without obtaining a collection agency license as required

                                         4
by Maryland law, see 15 U.S.C. § 1692f.                   Ramsay also brought

state law claims under the Maryland Consumer Debt Collection Act

and the Maryland Consumer Protection Act.

      The district court dismissed Ramsay’s FDCPA claims under

Federal Rule of Civil Procedure 12(b)(6).                The court declined to

exercise supplemental jurisdiction over the state law claims,

and   dismissed      those    claims     without   prejudice.      This    appeal

followed.



                                         II.

      Ramsay argues that the district court erred in dismissing

her claims against Sawyer based on the court’s conclusion that

Sawyer was not a “debt collector” under the FDCPA.                 According to

Ramsay, Sawyer’s status as a debt collector was established by

the fact that Sawyer was Woodmoor’s agent, and regularly acted

in that capacity collecting money owed to its principal.                         We

disagree    with     Ramsay’s    argument,      which    is   precluded    by   the

FDCPA’s definition of “debt collector.”

      In    enacting    the     FDCPA,     Congress     sought   “to    eliminate

abusive    debt    collection     practices       by   debt   collectors.”       15

U.S.C.     § 1692.       Section        1692e   generally      prohibits     “debt

collectors”    from    using     “any    false,    deceptive,    or    misleading

representation or means in connection with the collection of any

debt.”      Additionally, Section 1692f forbids “debt collectors”

                                          5
from using “unfair or unconscionable means to collect or attempt

to collect any debt.”

      The FDCPA defines a “debt collector” as (1) “any person who

uses any instrumentality of interstate commerce or the mails in

any business the principal purpose of which is the collection of

any   debts,”     or   (2)     any   person    “who       regularly    collects    or

attempts to collect, directly or indirectly, debts owed or due

or asserted to be owed or due another.”                    15 U.S.C. § 1692a(6).

Critically,      the   FDCPA    excludes     from   the     definition    of   “debt

collector” “any person collecting or attempting to collect any

debt owed or due or asserted to be owed or due another to the

extent such activity . . . concerns a debt which was not in

default at the time it was obtained by such person.”                     15 U.S.C.

§ 1692a(6)(F)(iii).

      A rental agent generally “obtains” a debt when a lease is

executed, which necessarily predates a default under the lease,

unless the agent’s relationship with its principal begins at

some later date. 1       Carter v. AMC, LLC, 645 F.3d 840, 843 (7th

Cir. 2011).      In the present case, Ramsay entered into her lease

agreement with Sawyer, which was acting as the rental agent of

the   property    owner,     Woodmoor.        In   this    capacity,    Sawyer    was


      1
       A rental agent “‘obtains’ a debt in the sense that it
acquires the authority to collect the money on behalf of
another.” Carter, 645 F.3d at 844.


                                         6
listed on the lease as Ramsay’s landlord and, under the terms of

the    lease,      Ramsay     was   obligated        to      remit    her    monthly       rental

payments to Sawyer.

       In    her    complaint,         Ramsay    offers       no     contrary      allegations

that       undermine       the   facts     plain        on    the     face    of     the    lease

document, namely, that Sawyer “obtained” Ramsay’s debt when she

first signed the lease.                  Because Sawyer obtained Ramsay’s debt

before       the    debt     was    in    default,           Sawyer    was    not     a     “debt

collector”         bound    by   the     requirements         of     the    FDCPA.         See    15

U.S.C. § 1692a(6)(F)(iii).                 Accordingly, the district court did

not err in dismissing Ramsay’s FDCPA claims against Sawyer.



                                            III.

       Ramsay next argues that Tapper violated the FDCPA by adding

the stamped language to the DC/CV 32 and 33 court orders.                                         As

noted above, the stamped language stated:

       THIS COMMUNICATION IS FROM A DEBT COLLECTOR. IT IS AN
       ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED
       WILL BE USED FOR THAT PURPOSE.

Ramsay contends that the stamped language was false, because the

“communication” was an order from the court rather than from a

debt collector. 2           She further argues that the stamp deceptively

implied that the DC/CV 32 and DC/CV 33 documents were not court

       2
        Tapper indisputably                was      a    debt       collector      within        the
meaning of the FDCPA.


                                                7
orders      requiring     a    response.               We    disagree     with       Ramsay’s

arguments.

       To    effectuate       its      goal       of     eliminating          abusive     debt

collection      practices,       the    FDCPA          imposes     certain      affirmative

requirements on debt collectors and prohibits a wide range of

conduct.      See Russell v. Absolute Collection Servs., 763 F.3d
385,   388-89    (4th     Cir.      2014).         In       addition     to    the    general

prohibition     that    “[a]     debt    collector           may   not   use    any     false,

deceptive, or misleading representation or means in connection

with the collection of any debt,” Section 1692e also specifies a

non-exhaustive list of prohibited conduct, including:

       The use of any false representation or deceptive means
       to collect or attempt to collect any debt or to obtain
       information concerning a consumer.

§ 1692e(10),

       The failure to disclose in the initial written
       communication with the consumer . . . that the debt
       collector is attempting to collect a debt and that any
       information obtained will be used for that purpose,
       and   the    failure   to   disclose   in   subsequent
       communications that the communication is from a debt
       collector, except that this paragraph shall not apply
       to a formal pleading made in connection with a legal
       action.

§ 1692e(11), and

       The false representation or implication that documents
       are not legal process forms or do not require action
       by the consumer.

§ 1692e(15).



                                              8
       In evaluating claims under Section 1692e, we must determine

whether    a    “least    sophisticated          consumer”       would    be   misled     or

deceived by the communication.                   Absolute Collection Servs., 763
F.3d at 394.        The question whether a communication is deceptive

or     misleading    to    such    a     consumer        “does    not     turn    on     the

credibility of extrinsic evidence.”                     Terran v. Kaplan, 109 F.3d
1428, 1432 (9th Cir. 1997) (discussing debtor’s assertion that

certain language in a collection letter rendered confusing the

notice provision in the letter required by Section 1692g of the

FDCPA).          Instead,     a      court        must     consider        whether       the

communication       in    question      reasonably       can     be   viewed     as    being

deceptive or misleading.           See Russell v. Equifax A.R.S., 74 F.3d
30, 35 (2d Cir. 1996) (holding that a collection notice violated

§ 1692e when it “was reasonably susceptible to an inaccurate

reading”).

       This     determination      requires        an    objective       inquiry,      which

involves application of a less demanding standard than that of a

“reasonable” consumer.            Gonzales v. Arrow Fin. Servs., LLC, 660
F.3d 1055,    1061-62    (9th     Cir.    2011);       see    Absolute      Collection

Servs., 763 F.3d at 394-95 (discussing objective nature of the

standard); United States v. Nat’l Fin. Servs., Inc., 98 F.3d
131, 135-36 (4th Cir. 1996) (explaining the standard and citing

cases).       Given the objective nature of this inquiry, a district

court’s    application      of    the    least      sophisticated         consumer      test

                                             9
ordinarily presents a question of law, which we review on appeal

de novo. 3

       The use of a test evaluating the understanding of a least

sophisticated consumer is intended to ensure that “the gullible

as well as the shrewd” are not deceived by communications from a

debt       collector.    Nat’l    Fin.    Servs.,    Inc., 98 F.3d   at   136

(citation      omitted).       Although   the   FDCPA    protects    uninformed

consumers, the standard employed nevertheless protects creditors

from “liability for bizarre or idiosyncratic interpretations of

collection notices by preserving a quotient of reasonableness

and presuming a basic level of understanding and willingness to

read with care.”         Id.     Accordingly, courts must remain mindful

not to “conflate lack of sophistication with unreasonableness.”

Ellis v. Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir.

2010) (discussing standard of the least sophisticated consumer

in the context of Section 1692g).

       To     evaluate   Ramsay’s    claim    that   a   least    sophisticated

consumer reasonably would have been misled or deceived by the

stamped language, we consider that language in the context of

       3
       We recognize that some cases may involve disputed factual
issues that must be resolved before the court makes the legal
determination whether a communication is false, deceptive, or
misleading to the least sophisticated consumer.   The enumerated
violations in Section 1692e may depend on factual questions such
as, for example, whether a debt collector in fact intended to
take threatened action under Section 1692e(5).    See Nat’l Fin.
Servs., 98 F.3d at 136-39.


                                         10
the entirety of the documents on which the language appeared.

The first line of the DC/CV 32 was captioned, “District Court of

Maryland for Baltimore County,” and was followed by the court’s

address and a case number.           The top half of the document was

entitled “Request for Order Directing Defendant to Appear for

Examination    in   Aid    of   Enforcement     of    Judgment,”     and   listed

Sawyer as the “plaintiff/judgment creditor” and Ramsay as the

“defendant/judgment debtor.”          The bottom half of the document

prominently was labeled, “Order of Court.”               This portion of the

document stated that Ramsay was “subpoenaed to appear in person

before a judge of this Court . . . to be examined under oath

concerning    any   assets,     property   or   credits,”      on    a   specified

date.

      The bottom portion of the document further warned:

      NOTICE TO PERSON SERVED:    If you refuse or without
      sufficient excuse neglect to obey this Order, you may
      be punished for contempt.

This portion of the document also stated, in boldface, upper-

case letters, “YOU ARE ORDERED TO APPEAR IN PERSON,” and bore

the signature of a judge.

      The DC/CV 33 document similarly listed the court’s name and

address, the case number, and the parties’ names at the top of

the   document.      The   middle    portion     of    the    form   was   titled

“Request for Show Cause Order for Contempt.”                 The bottom portion

of the document prominently was labeled, “Show Cause Order for

                                      11
Contempt,” and stated that Ramsay was “ordered . . . [to] appear

in person before this Court . . . to show cause why this Court

should not find [her] in contempt for refusing or failing to

respond.”    This portion of the document also bore the signature

of a judge, and warned the recipient that “[i]f you fail to

appear, an order may be issued resulting in your arrest and you

may be found in contempt of court.”

      Upon consideration of all the language on each of these two

documents,    we    conclude     that   the    stamped    language   did   not

reasonably    render    either     document     deceptive    or   misleading,

within the meaning of Section 1692e, to a least sophisticated

consumer.    As noted above, both documents plainly stated that

they were orders of the court, and set forth both the name of

the court and the signature of a judge.                  The orders directed

Ramsay to appear in court in person on a specified date, and

explicitly stated the potential penalties for failing to do so,

including being held in contempt of court and being subject to

arrest.     Thus, such a consumer would not reasonably have been

deceived regarding the fact that the documents were court orders

requiring the consumer to appear in court.

      The presence of the stamped language did not alter these

clear representations that the documents were issued by a court

and   required     compliance    with    the   court’s    directives.      The

stamped language appeared on the form below the name of the

                                        12
court, the case number, and the parties, and did not conceal or

obscure any text of either document or suggest that Ramsay could

ignore the remainder of the documents and their contents.                               Nor

did the stamped language offer any information contrary to that

contained in the documents.               In fact, the stamped language was

consistent with the overall message of the court orders, namely,

that Sawyer and Tapper sought to compel Ramsay’s attendance at a

debt    collection     proceeding.          While         the    FDCPA      protects    the

uninformed      consumer,     courts      nevertheless           “presum[e]      a    basic

level   of    understanding        and    willingness           to   read    with    care.”

Nat’l Fin. Servs., 98 F.3d at 136 (citation omitted).

       We also disagree with Ramsay’s alternative contention that

the stamped language employed by Tapper was “false” because the

documents were court orders, rather than communications from a

debt collector.        Maryland district court procedures require that

a    creditor,    as   the    plaintiff          in   a    collection        proceeding,

complete the top portion of the DC/CV 32 and 33 forms, including

listing the creditor and debtor, before submitting the document

for entry as a court order.               Tapper placed the stamped language

on   the     portion   of    the    documents         that      he   was     required    to

complete, and served Ramsay with a copy of each court order.

Tapper’s     representation        that    the    orders        were   “communications

from a debt collector” was not false because he originated the

communications by supplying the necessary information and taking

                                           13
steps to ensure that the orders were entered by the court. 4     We

therefore hold that the district court properly dismissed the

Section 1692e claim against Tapper under Rule 12(b)(6). 5



                                   IV.

     For these reasons, we affirm the district court’s judgment

dismissing Ramsay’s complaint. 6

                                                            AFFIRMED




     4
       We find no merit in Ramsay’s contention that the court
orders were “formal pleadings” exempt from the disclosure
requirement of Section 1692e(11) and that, therefore, the
disclosure   requirement   was   inapplicable on this   basis.
Additionally, to the extent that Ramsay argues that Tapper
disclosed more than was required by the statute for subsequent
communications with a consumer, we conclude that any extra
language was mere surplusage that did not render the court
orders false, deceptive, or misleading.
     5
       Ramsay also asserts that Tapper violated Section 1692f of
the FDCPA, which prohibits a debt collector from “us[ing] unfair
or unconscionable means to collect or attempt to collect any
debt.”    She maintains that Tapper’s collection efforts were
unconscionable because they are contrary to the “strong public
policy against imprisonment for debt.”      However, Ramsay has
forfeited this claim by failing to raise it in her complaint in
the district court.   See Wood v. Crane Co., 764 F.3d 316, 326
(4th Cir. 2014).
     6
        In light of our decision affirming the district court’s
dismissal of Ramsay’s federal claims, we conclude that the court
did   not   abuse  its  discretion  in  declining   to  exercise
supplemental jurisdiction over the remaining state law claims.
See 28 U.S.C. § 1367(c)(3); Shanaghan v. Cahill, 58 F.3d 106,
110 (4th Cir. 1995). We therefore affirm the court’s dismissal
of those claims without prejudice.


                                   14
GREGORY, Circuit Judge, dissenting in part:

       I    agree    with    the   majority     that    Sawyer    cannot    be    liable

under the FDCPA because the debt it obtained was not yet in

default.          But   I    believe    that    Ramsay’s       complaint       plausibly

alleges that the language stamped by Tapper on the court orders

was false, misleading, or deceptive.                   See 15 U.S.C. § 1692e.           I

therefore respectfully dissent in part.

       The material facts are these:

       1) The underlying document in question was a court
          order, representing a direct communication from the
          court to a debtor.

       2) A debt collector affixed the following statement
          near the top of the order:   THIS COMMUNICATION IS
          FROM A DEBT COLLECTOR. IT IS AN ATTEMPT TO COLLECT
          A DEBT AND ANY INFORMATION OBTAINED WILL BE USED
          FOR THAT PURPOSE.

Under      the    FDCPA,     Ramsay    need    not     prove    “an    intentional     or

knowing violation on the part of the debt collector to recover

damages[.]”          Russell v. Absolute Collection Servs., Inc., 763
F.3d 385, 389 (4th Cir. 2014).                   She need only show that the

message misstated or at the very least sowed confusion about the

nature and/or source of the document.

       To that end, Sawyer has plausibly alleged that the stamp

was deceptive or misleading to the least sophisticated consumer.

See United States v. Nat’l Fin. Servs., Inc., 98 F.3d 131, 136

(4th       Cir.     1996)    (observing       that     the     “least-sophisticated-

consumer         standard”    protects    “the       gullible     as    well     as   the

                                          15
shrewd”) (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d

Cir.   1993)).         The   least   sophisticated           consumer       is    not    well-

versed    in   legal     language,     forms,         and     formalities.           When   a

conspicuous      statement       appears    on       the    top   of    a     document     and

declares it is “from a debt collector,” a gullible consumer will

likely believe the message, or at least be puzzled by it.                                   As

this case demonstrates, the costs of resulting consumer inaction

are    severe,    including      arrest,     detention,           and    the      collateral

consequences that follow.

       Tapper’s    stamped       language       is    also     plainly        false.       The

majority opinion avers that the stamp is accurate because Tapper

“originated       the    communications          by        supplying        the    necessary

information      and    taking    steps    to    ensure       that      the    orders     were

entered by the court.”           Regardless of whether Tapper had to fill

out information on the forms, a court order signed by a judge is

not a communication between a debt collector and consumer as

understood by the FDCPA.             Instead, a court order is expressly a

communication between the court and debtor, directing the debtor

to appear or perform some action.                     See Black’s Law Dictionary

1123 (7th ed. 1999) (defining “order” as “[a] written direction

or command delivered by a court or judge”); Sayyed v. Wolpoff &

Abramson, 485 F.3d 226, 229-30 (4th Cir. 2007) (relying on the

plain meaning of the FDCPA to interpret its terms).                                     Tapper



                                           16
cites nothing in the statutory text or legislative history to

suggest otherwise.

       It   is   true    that    this   Court    has     left   open   the       question

whether certain types of legal forms like interrogatories served

by debt collectors are communications that require disclosure

language similar to Tapper’s stamp under 15 U.S.C. § 1692e(11).

See Sayyed, 485 F.3d at 235 n.2.                 An interrogatory, however, is

a different legal species than a court order.                      An interrogatory

is a set of written questions prepared by a party and submitted

to any opposing party in a lawsuit as part of discovery.                             See

Fed.   R.   Civ.    P.    33.     An    order,    by     contrast,     is   a    command

directly from the court.            Nothing in the statutory text of the

FDCPA, or legislative history cited by the parties, suggests

that an order could be considered a communication from a debt

collector triggering the disclosure requirement.

       A debt collector who violates the Act’s terms in good faith

can nonetheless prevail, but it bears the burden to prove the

affirmative defense that “(1) it unintentionally violated the

FDCPA; (2) the violation resulted from a bona fide error; and

(3) it maintained procedures reasonably adapted to avoid the

violation.”         Russell, 763 F.3d     at     389    (citing     15    U.S.C.

§ 1692k(c)).        Had    the    district       court    denied     the    motion    to

dismiss, as I believe was the proper course of action, such a

defense would have remained available to Tapper.

                                          17
For these reasons, I respectfully dissent.




                          18